Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,944,485. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset of the limitations presented in claims of U.S. Patent No. 10,944,485.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,944,485.  
Claims of Present Application
Claims of U.S. Patent No. 10,944,485
1. A method of operating a coherent optical receiver device, the method comprising: compensating, using a compensation module having a plurality of taps, an input signal to, 





calculating a determinant of a frequency-domain (FD) coefficient-based matrix using a plurality of tap signals from among the plurality of taps; 








adjusting an error of convergence .DELTA.n.sub.d of the compensated input signal resulting in an adjusted input signal; filtering the adjusted input signal to generate in a filtered input signal; and 






iteratively adjusting the determinant of the FD coefficient-based matrix based on the filtered input signal to minimize the error of convergence.

2. The method of claim 1 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input.

3. The method of claim 1 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both.

4. The method of claim 1 further comprising adjusting the determinant according to the following equation: …. is a real positive number related to the magnitude of the frequency response of the input signal.


5. The method of claim 4 further comprising estimating the group delay n.sub.d from the plurality of taps.

6. The method of claim 1 wherein compensating the input signal includes compensating for  chromatic dispersion (CD) affecting the input signal; and compensating, for polarization mode dispersion (PMD) affecting the input signal; wherein the plurality of taps includes a plurality of PMD taps configured to compensate for PMD.






7. The method of claim 1 further comprising increasing a sampling rate of the input signal; and deriving a data stream from the input signal.





8. A method of operating a processor of an optical receiver device, the method comprising: calculating a determinant of a frequency-domain (FD) coefficient-based matrix using a plurality of tap signals; 




adjusting an error of convergence .DELTA.n.sub.d of a compensated input signal resulting in an adjusted input signal; filtering, the adjusted input signal resulting in a filtered input signal; and providing the filtered input signal to iteratively adjust the determinant of the FD coefficient-based matrix to minimize the error of convergence.






9. The method of claim 8 wherein the compensated input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input.

10. The method of claim 8 further comprising calculating the determinant according to the following equation: … is a real positive number related to the magnitude of the frequency response of the compensated input signal.

11. The method of claim 8 further comprising estimating a group delay n.sub.d from the plurality of taps signals.

12. The method of claim 8 wherein the compensated input signal comprises an input signal compensated by an adaptive FD equalizer module.

13. The method of claim 8 wherein the compensated input signal comprises an input signal compensated by a Chromatic Dispersion (CD) equalizer module and by a Polarization Mode Dispersion (PMD) equalizer module; and wherein the plurality of taps signals comprises a plurality of PMD taps signals from the PMD equalizer module.

14. A method of operating an optical communication system having a transmitter device coupled to a receiver device via an optical channel, the method comprising: compensating using a compensation module of the receiver device having a plurality of taps, an optical signal from the transmitter device over the optical channel resulting in a compensated input signal; 








calculating a determinant of a frequency-domain (FD) coefficient-based matrix using a plurality of tap signals from the plurality of taps of the compensation module; adjusting  an error of convergence .DELTA.n.sub.d of the compensated input signal resulting in an adjusted input signal; filtering the adjusted input signal resulting in a filtered input signal; and providing the filtered input signal to the iterator module to iteratively adjust the determinant of the FD coefficient-based matrix to minimize the error of convergence.










15. The method of claim 14 wherein the optical signal is a dual-polarization signal with an x-type polarization signal component and a y-type polarization signal component.

16. The method of claim 14 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both.

17. The method of claim 14 further comprising iteratively adjusting the determinant according to the following equation: … is a real positive number related to the magnitude of the frequency response of the optical signal.


18. The method of claim 17 wherein the iterator module is configured to estimate the group delay n.sub.d from the plurality of taps.

19. The method of claim 14 further comprising increasing, by a zero padding module of the receiver device coupled to the evaluation module and the compensation module, a sampling rate of the optical signal; and deriving, by a slicer module of the evaluation module, a data stream from the optical signal.



20. The method of claim 14 wherein compensating the optical signal includes compensating, by a chromatic dispersion (CD) equalizer module of the compensation module, for CD affecting the optical signal; and compensating, by a polarization mode dispersion (PMD) equalizer module having a plurality of PMD taps and coupled to the CD equalizer module, for PMD affecting the optical signal; wherein the plurality of taps includes the plurality of PMD taps.


an evaluation module coupled to the compensation module, the evaluation module being configured to synchronize the input signal and to iteratively adjust a determinant of a frequency-domain (FD) coefficient-based matrix using the plurality of taps to minimize an error of convergence; wherein the evaluation module includes an iterator module configured to receive a compensated input signal and a plurality of taps signals from the compensation module, the iterator module being configured to compute a determinant of a frequency-domain (FD) coefficient-based matrix using the plurality of taps signals; 
a phase error module coupled to the iterator module, the phase error module being configured to adjust an error of convergence .DELTA.n.sub.d of the compensated input signal resulting in an adjusted input signal; a loop filter coupled to the phase error module, 

2. The device of claim 1 wherein the input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input. 

3. The device of claim 1 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both. 

4. The device of claim 1 wherein the evaluation module iteratively adjusts the determinant according to the following equation: … is a real positive number related to the magnitude of the frequency response of the input signal. 

5. The device of claim 4 wherein the evaluation module is configured to estimate the group delay n.sub.d from the plurality of taps. 

6. The device of claim 1 wherein the compensation module includes a chromatic dispersion (CD) equalizer module receiving the input signal and being configured to compensate for CD affecting the input signal; wherein the compensation module includes a polarization mode dispersion (PMD) equalizer module coupled to the CD equalizer module, the PMD equalizer having a plurality of PMD taps and being configured to compensate for PMD affecting the input signal; and wherein the plurality of taps includes the plurality of PMD taps. 

7. The device of claim 1 further comprising a zero padding module coupled to the evaluation module and the compensation module, the zero padding module being configured to increase a sampling rate of the input signal; and wherein the evaluation module includes a slicer module configured to derive a data stream from the input signal. 

8. An evaluation module device, the device comprising: an iterator module configured to receive a compensated input signal and a plurality of taps signals, the iterator module being configured to compute a determinant of a frequency-domain (FD) coefficient-based matrix using the plurality of taps signals; 
a phase error module coupled to the iterator module, the phase error module being configured to adjust an error of convergence .DELTA.n.sub.d of the compensated input signal resulting in an adjusted input signal; a loop filter coupled to the phase error module, the loop filter being configured to filter the adjusted input signal resulting in a filtered input signal; and a feedback module coupled to the loop filter and the iterator module, the feedback module being configured to provide the filtered input signal to the iterator module to iteratively adjust the determinant of the FD coefficient-based matrix to minimize the error of convergence. 

9. The device of claim 8 wherein the compensated input signal is a dual-polarization input with an x-type polarization input and a y-type polarization input. 

10. The device of claim 8 wherein the iterator module computes the determinant according to the following equation: … is a real positive number related to the magnitude of the frequency response of the compensated input signal. 

    
11. The device of claim 8 wherein the iterator module is configured to estimate a group delay n.sub.d from the plurality of taps signals. 

12. The device of claim 8 wherein the compensated input signal comprises an input signal compensated by an adaptive FD equalizer module. 

13. The device of claim 8 wherein the compensated input signal comprises an input signal compensated by a Chromatic Dispersion (CD) equalizer module and by a Polarization Mode Dispersion (PMD) equalizer module; and wherein the plurality of taps signals comprises a plurality of PMD taps signals from the PMD equalizer module. 

14. An optical communication system, the system comprising: an optical channel having a first end and a second end; a transmitter device coupled to the first end of the optical channel; a receiver device coupled to the second end of the optical channel, the receiver device comprising: a compensation module configured to receive an optical signal from the transmitter device over the optical channel, the compensation module having a plurality of taps; and an evaluation module coupled to the compensation module, the evaluation module being configured to synchronize the optical signal and to iteratively adjust a determinant of a frequency-domain (FD) coefficient-based matrix using the plurality of taps to minimize an error of convergence; 
wherein the evaluation module includes an iterator module configured to receive a compensated input signal and a plurality of taps signals from the compensation module, the iterator module being configured to compute a determinant of a frequency-domain (FD) coefficient-based matrix using the plurality of taps signals; a phase error module coupled to the iterator module, the phase error module being configured to adjust an error of convergence .DELTA.n.sub.d of the compensated input signal resulting in an adjusted input signal; a loop filter coupled to the phase error module, the loop filter being configured to filter the adjusted input signal resulting in a filtered input signal; and a feedback module coupled to the loop filter and the iterator module, the feedback module being configured to provide the filtered input signal to the iterator module to iteratively adjust the determinant of the FD coefficient-based matrix to minimize the error of convergence. 

15. The system of claim 14 wherein the optical signal is a dual-polarization signal with an x-type polarization signal component and a y-type polarization signal component. 

16. The system of claim 14 wherein the compensation module includes a non-adaptive frequency-domain (FD) equalizer, an adaptive FD equalizer, or both. 

17. The system of claim 14 wherein the evaluation module iteratively adjusts the determinant according to the following equation: … is a real positive number related to the magnitude of the frequency response of the optical signal. 

18. The system of claim 17 wherein the evaluation module is configured to estimate the group delay n.sub.d from the plurality of taps. 

19. The system of claim 14 wherein the receiver device further comprises a zero padding module coupled to the evaluation module and the compensation module, the zero padding module being configured to increase a sampling rate of the optical signal; and wherein the evaluation module includes a slicer module configured to derive a data stream from the optical signal. 

20. The system of claim 14 wherein the compensation module includes a chromatic dispersion (CD) equalizer module receiving the optical signal and being configured to compensate for CD affecting the optical signal; wherein the compensation module includes a polarization mode dispersion (PMD) equalizer module coupled to the CD equalizer module, the PMD equalizer having a plurality of PMD taps and being configured to compensate for PMD affecting the optical signal; and wherein the plurality of taps includes the plurality of PMD taps.


As the table above illustrates, all the limitations of claims of the present application are taught by claims U.S. Patent No. 10,944,485.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,944,485.

Allowable Subject Matter
Claims 1-20 are allowed in view of the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Zhang et al (US Pub. No. 2013/0202021) teaches a coherent optical receiver device, the device comprising: 
a compensation module (204) configured to receive an input signal, the compensation module having a plurality of taps (plurality of taps is shown on Figs. 4-6); and 
an evaluation module (232) coupled to the compensation module, the evaluation module being configured to synchronize the input signal and to iteratively adjust a determinant of a frequency-domain (FD) coefficient-based matrix using the plurality of taps (see paragraph [0032, 0039, 0044-0050]; paragraph [0044] “the frequency domain the determinant of the CMA matrix is given as…” paragraph [0049] “while the value of the normalized determinant |H| was above the threshold of 0.8 the coupling coefficient was set to zero. However, when the value of the normalized determinant |H| dropped below the threshold of 0.8, the coupling coefficient was set to 0.01, which returned the value of the normalized determinant |H| above the 0.8 threshold”).
	Horikoshi et al (US Pub. No. 2013/0308960) teaches a feedback system for reducing distortion using LMS algorithm.  
However, none of the prior art cited alone or in combination provides the motivation to teach:
adjusting, by a phase error module of the evaluation module coupled to the iterator module, an error of convergence Δnd of the compensated input signal resulting in an adjusted input signal; 
filtering, by a loop filter of the evaluation module coupled to the phase error module, the adjusted input signal resulting in a filtered input signal; and 
providing, by a feedback module of the evaluation module coupled to the loop filter and the iterator module, the filtered input signal to the iterator module to iteratively adjust the determinant of the FD coefficient-based matrix to minimize the error of convergence.

Regarding claim 8, Zhang et al (US Pub. No. 2013/0202021) teaches a coherent optical receiver device, the device comprising: 
a compensation module (204) configured to receive an input signal, the compensation module having a plurality of taps (plurality of taps is shown on Figs. 4-6); and 
an evaluation module (232) coupled to the compensation module, the evaluation module being configured to synchronize the input signal and to iteratively adjust a determinant of a frequency-domain (FD) coefficient-based matrix using the plurality of taps to minimize an error of convergence (see paragraph [0032, 0039, 0044-0050]; paragraph [0044] “the frequency domain the determinant of the CMA matrix is given as…” paragraph [0049] “while the value of the normalized determinant |H| was above the threshold of 0.8 the coupling coefficient was set to zero. However, when the value of the normalized determinant |H| dropped below the threshold of 0.8, the coupling coefficient was set to 0.01, which returned the value of the normalized determinant |H| above the 0.8 threshold”).
	Horikoshi et al (US Pub. No. 2013/0308960) teaches a feedback system for reducing distortion using LMS algorithm.  
However, none of the prior art cited alone or in combination provides the motivation to teach:
 	adjusting, by a phase error module coupled to the iterator module, an error of convergence Δnd of a compensated input signal resulting in an adjusted input signal; 
filtering, by a loop filter coupled to the phase error module, the adjusted input signal resulting in a filtered input signal; and 
providing, by a feedback module coupled to the loop filter and the iterator module, the filtered input signal to the iterator module to iteratively adjust the determinant of the FD coefficient-based matrix to minimize the error of convergence.

Regarding claim 14, Zhang et al (US Pub. No. 2013/0202021) teaches a coherent optical receiver device, the device comprising: 
a compensation module (204) configured to receive an input signal, the compensation module having a plurality of taps (plurality of taps is shown on Figs. 4-6); and 
an evaluation module (232) coupled to the compensation module, the evaluation module being configured to synchronize the input signal and to iteratively adjust a determinant of a frequency-domain (FD) coefficient-based matrix using the plurality of taps to minimize an error of convergence (see paragraph [0032, 0039, 0044-0050]; paragraph [0044] “the frequency domain the determinant of the CMA matrix is given as…” paragraph [0049] “while the value of the normalized determinant |H| was above the threshold of 0.8 the coupling coefficient was set to zero. However, when the value of the normalized determinant |H| dropped below the threshold of 0.8, the coupling coefficient was set to 0.01, which returned the value of the normalized determinant |H| above the 0.8 threshold”).
Horikoshi et al (US Pub. No. 2013/0308960) teaches a feedback system for reducing distortion using LMS algorithm.  
However, none of the prior art cited alone or in combination provides the motivation to teach:
adjusting, by a phase error module of the evaluation module coupled to the iterator module, an error of convergence Δnd of the compensated input signal resulting in an adjusted input signal; 
filtering, by a loop filter of the evaluation module coupled to the phase error module, the adjusted input signal resulting in a filtered input signal; and 
providing, by a feedback module of the evaluation module coupled to the loop filter and the iterator module, the filtered input signal to the iterator module to iteratively adjust the determinant of the FD coefficient-based matrix to minimize the error of convergence.

Response to Remarks
Applicant's remarks filed December 21, 2021 stated that terminal disclaimer was filed to overcome the nonstatutory double patenting rejection.  However, the terminal disclaimer was disapproved due to the following:
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
Below is what needs to be done to correct the defects:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is 
(1) a request, signed by a 1.33(b) party, 
(2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and 
(3) a 3.73(c) statement showing chain of title to the new applicant. 
Along with the § 1.46(c) request, a POA that gives power to the attorney who is signing the TD and another copy of the TD needs to be filed, unless a TD signed by the applicant was filed.
No additional fee is required with resubmission of TD.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DALZID E SINGH/Primary Examiner, Art Unit 2637                                                                                                                                                                                            
DALZID E. SINGH
Primary Examiner
Art Unit 2637